Citation Nr: 1721083	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from June 1959 to March 1967.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO denied service connection for PTSD.  In July 2015, the Board remanded this matter for further development which has been completed, and the matter has been returned to the Board for appellate consideration. 

On his VA Form 9, the Veteran requested a travel board hearing before a member of the Board.  Pursuant to this request and the July 2015 Board remand, he was scheduled for such a hearing in August 2016 but contacted VA to cancel his hearing.  To date, the Veteran has not requested a new Board hearing.  Under these circumstances, the Board considers the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

To ensure that any diagnosis of a psychiatric condition is considered, the Board has recharacterized the issue as a claim of service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the issue of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.

In order to establish service connection for a claimed condition, to include psychiatric disorders other than PTSD, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.304.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304 (f).

Effective July13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD.  Specifically, 38 C.F.R. § 3.304 (f) relaxes the evidentiary standard for establishing the required in-service stressor in certain cases.  The primary result of the amendment is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f) (3).  Service connection for PTSD may be granted under this provision if: (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304 (f) (3).

In this case, the Veteran contends that his currently diagnosed PTSD is related to his active service operating radars for air defense and reconnaissance purposes.  Specifically, in multiple statements in support of his claim, as well as in statements to VA medical personnel, the Veteran described participating in classified missions to Vietnam and Cuba that caused him to develop a fear of hostile military activity.  The Veteran described being especially fearful of what would happen if he and his fellow service members were captured by the enemy during these covert missions.  The evidence of record does not show overseas service in Vietnam or Cuba, but it does include Department of Defense Temporary Duty (TDY) directing the Veteran's travel in support of a "classified mission."  The Veteran has also submitted detailed information available online concerning one of his units and its involvement in the Cuban Missile Crisis.

The Veteran was previously provided a VA examination in September 2009, the report of which reflects that the Veteran did not meet the diagnostic criteria for PTSD and depressive symptoms secondary to medical problems and not military service were also noted.  However, VA medical records show that the Veteran has current diagnoses of PTSD and major depressive disorder and reflect a lengthy history of treatment for both.  Consequently, a new VA examination is necessary, especially given the recently relaxed evidentiary standard for establishing the required in-service stressor in certain PTSD cases, discussed above.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD.  The examiner must review the claims file, including new and material evidence concerning anxiety and in-service stressor events, and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based on the examination and a review of the record, the examiner should provide the following opinions:

(a) Diagnose all psychiatric disabilities present on evaluation and noted during the appeal period.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor event, to include fear of hostile military or terrorist activity?

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





